DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 13-15, 20, 23, 26, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0114735 A1 (Silver '735).
Regarding claim 1, Silver '735 teaches a biocompatible sensor (e.g., Figs. 1-5, sensor 10), comprising: 
an elongate tubular body configured for insertion in a body lumen (cylindrical stent wall 18; stent wall 18 surrounded by a sheath 52, etc.; Abstract, where the sensor may be implanted in a blood vessel) and comprising a sensor lumen extending from an open proximal end to an open distal end (central lumen 16); 
one or more biomedical sensory elements coupled with the tubular body and configured to measure a characteristic of a fluid flowing through the sensor lumen (analyte sensing element 56; ¶ [0004] sensors to monitor glucose levels and/or other parameters in a fluid; etc.);
a microprocessor in electronic communication with the one or more biomedical sensory elements (¶ [0095], ¶ [0106] signal processing circuit); and
an antenna coupled with an outer surface of the tubular body (¶ [0095]; ¶ [0105] antenna wound around the stent/body 10) and configured to receive inductive radio frequency energy to power the microprocessor (¶¶ [0096]-[0098] where an external/remote measurement device is inductively coupled to a power source of the sensor to provide power to the sensor electronics; ¶ [0135]; etc.). 
Regarding claim 5, Silver '735 teaches the antenna is wrapped at least partially around the outer surface of the tubular body (¶ [0095]; ¶ [0105]).
Regarding claim 13, Silver '735 teaches the characteristic of the fluid flowing through the sensor lumen comprises a blood glucose measurement (analyte sensing element 56; ¶ [0004] where the analyte may be glucose) and/or a blood flow/velocity measurement (¶ [0004] blood flow rate). 
Regarding claim 14, Silver '735 teaches the biocompatible sensor comprises a medical sensor (throughout document; e.g., ¶ [0004] blood glucose or blood flow/velocity sensor). 
Regarding claims 15 and 20, Silver '735 teaches a measurement system comprising:
an elongate tubular body configured for insertion in a body lumen (cylindrical stent wall 18; stent wall 18 surrounded by a sheath 52, etc.; Abstract, where the sensor may be implanted in a blood vessel); 
one or more biomedical sensory elements coupled with the tubular body and configured to measure a characteristic of a fluid flowing through the tubular body (analyte sensing element 56; ¶ [0004] sensors to monitor glucose levels and/or other parameters in a fluid; etc.);
a microprocessor in electronic communication with the one or more biomedical sensory elements (¶ [0095], ¶ [0106] signal processing circuit); 
an antenna coupled with an outer surface of the tubular body (¶ [0095]; ¶ [0105] antenna wound around the stent/body 10) and configured to receive inductive radio frequency energy to power the microprocessor (¶¶ [0096]-[0098] where an external/remote measurement device is inductively coupled to a power source of the sensor to provide power to the sensor electronics; ¶ [0135]; etc.); and 
a transceiver in wireless communication with the microprocessor via the antenna and configured to power the microprocessor using inductive radio frequency energy (¶¶ [0096]-[0098] where an external/remote measurement device is inductively coupled to a power source of the sensor and provides the drive to power the sensor electronics). 
Regarding claim 23, Silver '735 teaches wireless communication between the transceiver and the microprocessor comprises radiofrequency energy (e.g., ¶ [0135]).
Regarding claim 26, Silver '735 teaches the one or more biomedical sensory elements extend from an inner surface of the tubular body (e.g., ¶ [0105] where analyte sensing element 56 extends radially inwardly within the sensor 10 where blood flow conditions are optimal). 
Regarding claim 30, Silver '735 teaches the characteristic of the fluid flowing through the sensor lumen comprises a blood glucose measurement (analyte sensing element 56; ¶ [0004] where the analyte may be glucose) and/or a blood flow/velocity measurement (¶ [0004] blood flow rate). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver '735 in view of US 2012/0197350 A1 (Roberts).
Regarding claims 2-4 and 17-18, Silver '735 teaches the limitations of claims 1 and 15, as discussed above, and further teaches/suggests each of the biomedical sensory elements, antenna and microprocessor are in electronic communication, wherein power is transmitted from the antenna to the one or more biomedical sensory elements (e.g., ¶ [0097]) and signals are conveyed from the one or more biomedical sensory elements to the microprocessor (e.g., ¶ [0106]), but does not expressly teach the biocompatible sensor comprises a communication bus in electronic communication with the one or more biomedical sensory elements, the antenna and the microprocessor, wherein said bus performs or facilitates the above-noted functions. 
Roberts teaches/suggests a biocompatible sensor (Fig. 9) comprising a communication bus (data/communication bus 49) in electronic communication with one or more biomedical sensory elements each coupled to one or more terminals of the communication bus (sensor 26), an antenna (power source 48; ¶ [0124] inductive power supply), and a microprocessor (processor 44). Roberts expressly discloses the communication bus is a suitable alternative to direct electrical and/or non-electrical connections (¶ [0118]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor/system of Silver '735 with a communication bus in electronic communication with the one or more biomedical sensory elements each coupled to one or more terminals of the communication bus, the antenna, and the microprocessor, wherein the communication bus is configured to transmit power from the antenna to the one or more biomedical sensory elements and to convey signals from the one or more biomedical sensory elements to the microprocessor as taught/suggested by Roberts as a simple substitution of one known means for interconnecting and communicating between components for another to yield no more than predictable results. See MPEP 2143(I)(B).
Silver '735 as modified does not teach the communication bus is wrapped at least partially around the outer surface of the tubular body. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the sensor/system of Silver '735 with the communication bus is wrapped at least partially around the outer surface of the tubular body because Applicant has not disclosed that such a configuration provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the suggested bus configuration of Silver '735 (e.g., any communication bus placement/configuration sufficient to provide the required electronic connections between components) because either arrangement provides the connections necessary to perform the disclosed sensor function(s). 
Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver '735 in view of US 2007/0100385 A1 (Rawat). 
Regarding claims 6 and 19, Silver '735 teaches the limitations of claim 1 as discussed above, and further discloses the is wrapped at least partially around the outer surface of the tubular body (¶ [0095]; ¶ [0105]), but does not expressly teach the antenna is a fractal antenna.
Rawat teaches/suggests a device comprising an antenna coupled with an outer surface of the tubular body and configured to receive inductive radio frequency energy, wherein the antenna is a fractal antenna wrapped at least partially around the outer surface of the tubular body (Abstract, where an antenna may be formed in a fractal pattern and then wrapped around a part of the implantable device to provide a three-dimensional patterned cylinder). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor/system of Silver '735 with a fractal antenna as taught and/or suggested by Rawat in order to utilize a smaller antenna that has better performance and higher efficiency than other antenna types, and may have a relatively omni-directional broadband transmission (Rawat, ¶ [0024]). 

Claim(s) 7, 9-10, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver '735 in view of US 2008/0154141 A1 (Shuros). 
Regarding claims 7, 9-10, 24, and 27, Silver '735 teaches the limitations of claims 1 and 15, as discussed above, and further discloses the one or more biomedical sensory elements extend from an inner surface of the tubular body (¶ [0099]; ¶ [0105]; etc.) and may be configured to measure blood flow and/or velocity (e.g., ¶ [0004]). However, Silver '735 does not expressly teach the one or more biomedical sensory elements are configured to configured to bend in response to the fluid flowing through the sensor lumen and/or measure the characteristic of the fluid based at least in part on a change in electrical resistivity of the one or more biomedical sensory elements.
Shuros teaches/suggests a device comprising a body (e.g., Fig. 15, positioning members including connected first and second wall members 926, 928, as described in ¶ [0060]) configured for insertion in a body lumen (¶ [0034]) and one or more biomedical sensory elements coupled with the body configured to extend from an inner surface of the body and to bend in response to the fluid flowing through the sensor lumen and measure a characteristic of a fluid flowing through the sensor lumen, such as blood flow/velocity (flexible shafts 904, 914; ¶ [0031] degree of bending or flexion of deflection member comprising the flexible shaft and tip corresponds to blood flow velocity), wherein the one or more biomedical sensory elements are configured to measure said characteristic of the fluid based at least in part on a change in electrical resistivity of the one or more biomedical sensory elements (e.g., ¶ [0047]). Shuros further teaches at least one embodiment in which the one or more biomedical sensory elements are coated with a protein inhibiting material (¶ [0054] where a coating 528 can be provided over the tip 506 and the flexible shaft 504 of the flow sensor 500 that prevents the growth of tissue). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor/system of Silver '735 with the one or more biomedical sensory elements being configured to bend in response to the fluid flowing through the sensor lumen and measure the characteristic of the fluid based at least in part on a change in electrical resistivity of the one or more biomedical sensory elements as taught/suggested by Shuros as a simple substitution of one sensor type configured for/capable of measuring blood flow/velocity for another to yield no more than predictable results. See MPEP 2143(I)(B). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor/system of Silver '735 with the one or more biomedical sensory elements are coated with a protein inhibiting material as taught/suggested by Shuros in order to minimize tissue growth around the sensor that would act to decrease the sensitivity of said sensor (Shuros, ¶ [0054]). 

Claim(s) 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver '735 in view of Shuros and US 2009/0062900 A1 (Lal). 
Regarding claims 8 and 25, Silver '735 teaches the limitations of claims 1 and 15, as discussed above, but does not teach the biomedical sensory element(s) comprise one or more carbon nanotube reeds.
As discussed above with respect to claims 7, 9, 24 and 27, Silver '735 discloses one or more biomedical sensory elements may extend from an inner surface of the tubular body (¶ [0099]; ¶ [0105]; etc.) and may be configured to measure blood flow and/or velocity (e.g., ¶ [0004]). Shuros teaches/suggests a device comprising a body (e.g., Fig. 15, positioning members including connected first and second wall members 926, 928, as described in ¶ [0060]) configured for insertion in a body lumen (¶ [0034]) and one or more biomedical sensory elements comprising a reed coupled with the body and configured to extend from an inner surface of the body and to bend in response to the fluid flowing through the sensor lumen and measure a characteristic of a fluid flowing through the sensor lumen, such as blood flow/velocity (flexible shafts 904, 914; ¶ [0031] degree of bending or flexion of deflection member comprising the flexible shaft and tip corresponds to blood flow velocity). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor/system of Silver '735 with the one or more biomedical sensory elements comprising a reed as taught/suggested by Shuros as a simple substitution of one sensor type configured for/capable of measuring blood flow/velocity for another to yield no more than predictable results. See MPEP 2143(I)(B).
Silver '735 as modified does not teach/suggest the above-noted biomedical sensory elements or reed is a carbon nanotube reed. 
Lal teaches/suggests a device comprising a body and one or more biomedical sensory elements, wherein the biomedical sensory element comprises one or more carbon nanotubes reeds (piezoresistive cantilever sensor(s) affixed to a stent; e.g., Fig. 3; ¶ [0066]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor/system of Silver '735 with the biomedical sensory element(s) comprising one or more carbon nanotube reeds as taught and/or suggested by Lal as a simple substitution of one suitable piezoresistive cantilever material for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 11-12, 16, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver '735 in view of US 20080176271 A1 (Silver '271).
Regarding claims 11-12 and 28-29, Silver '735 teaches the limitations of claims 1 and 15, as discussed above, but does not teach the microprocessor is programable/configured to program a measuring profile for a measurement of the characteristic of the fluid, wherein the measuring profile comprises a sampling rate, a duration of time to measure the characteristic, a type of the characteristic of the fluid, a quality command to determine a measurement quality of the one or more biomedical sensory elements, a termination command to deactivate the one or more biomedical sensory elements, or a combination thereof. 
Silver '271 teaches/suggests a biocompatible sensor comprising an array of biomedical sensory elements (sensor array 870); a microprocessor in electronic communication with the one or more biomedical sensory elements (sensor electronics 22 and/or and an alarm and monitoring circuit 874 including control logic 882, limit comparator 884, etc.), wherein the microprocessor is programable/configured to program a measuring profile for a measurement of the characteristic of the fluid, wherein the measuring profile comprises a quality command to determine a measurement quality of the biomedical sensory element(s) and/or a termination command to deactivate the one or more biomedical sensory element(s) (¶ [0373] where control logic 882 is used to select one of sensors of the array; if a sensor 20 or connection to that sensor fails, the electrical signal will be outside of preset limits; the limit comparator 884 will detect the out of limit signal and then drive the control logic 882 which will then switch the next available sensor 20 in the array into the circuit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor/system of Silver '735 with the microprocessor being programable/configured to program a measuring profile for a measurement of the characteristic of the fluid, wherein the measuring profile comprises a quality command to determine a measurement quality of the one or more biomedical sensory elements, a termination command to deactivate the one or more biomedical sensory elements, or a combination thereof as taught/suggested by Silver '271 in order to enable identifying and discontinuing use of a failed sensory element(s), thereby permitting switching to an operational redundant sensory element(s) to continue accurate/reliable monitoring (Silver '271, ¶¶ [0372]-[0373]). 
Regarding claim 16, Silver '735 teaches the limitations of claim 15, as discussed above, but does not expressly disclose the microprocessor comprises one or more control logic instructions configured to process a measurement associated with the characteristic of the fluid flowing through a sensor lumen of the tubular body.
Silver '271 teaches and/or suggests a biocompatible sensor comprising a microprocessor comprising one or more control logic instructions (sensor electronics 22 and/or and an alarm and monitoring circuit 874 including control logic 882, limit comparator 884, etc.) configured to process a measurement associated with the characteristic of the fluid flowing through a sensor lumen of a tubular body (¶ [0373] where control logic 882 is used to select one of sensors of the array; if a sensor 20 or connection to that sensor fails, the electrical signal will be outside of preset limits; the limit comparator 884 will detect the out of limit signal and then drive the control logic 882 which will then switch the next available sensor 20 in the array into the circuit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silver '735 with the microprocessor comprising one or more control logic instructions configured to process a measurement associated with the characteristic of the fluid flowing through a sensor lumen of the tubular body as taught/suggested by Silver '271 in order to enable identifying and discontinuing use of a failed sensory element(s), thereby permitting switching to an operational redundant sensory element(s) to continue accurate/reliable monitoring (Silver '271, ¶¶ [0372]-[0373]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver '735 in view of US 2014/0273824 A1 (Fenner). 
Regarding claim 21, Silver '735 teaches the limitations of claim 15, as discussed above, but does not teach the transceiver comprises an authentication module configured to authenticate wireless communication between the transceiver and the microprocessor. 
Fenner teaches/suggests an implantable device (Fig. 8, implantable device 800) comprising at least an antenna (communication component 814; ¶ [0079]) and microprocessor (processor 810); and a transceiver (Fig. 9, remote device 900) in wireless communication with the micro-processor via the antenna and configured to power the microprocessor using inductive radio frequency energy (¶ [0078]), the transceiver comprising an authentication module configured to authenticate wireless communication between the transceiver and the microprocessor (¶ [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silver '735 with the transceiver comprising an authentication module configured to authenticate wireless communication between the transceiver and the microprocessor as taught and/or suggested by Fenner in order to ensure secure and trusted communication of information between an in vivo sensor and the transceiver (Fenner, ¶ [0002]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver '735 in view of Fenner; or alternatively, over Silver '735 in view of Fenner as applied to claim(s) 21 above, and further in view of US 2018/0021510 A1 (Burke).
Regarding claim 22, Silver '735 as modified teaches/suggests the limitations of claim 21, as discussed above. Additionally, Fenner teaches the transceiver must be within a proximity threshold of an implant, or microprocessor thereof, for successful authentication (e.g., ¶ [0049]), such that authentication by the authentication module of Fenner necessarily also determines that the that the transceiver is within a proximity threshold of the microprocessor. 
Alternatively/Additionally, Burke teaches and/or suggests a first device comprising an authentication module configured to authenticate wireless communication between the first device and a second device, wherein the authentication module is configured to determine that the first device is within a proximity threshold of the second device (claim 12; ¶ [0045]; etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Silver '735 with the authentication module being configured to determine that the transceiver is within a proximity threshold of the microprocessor as taught/suggested by Burke in order to increase security of system (Burke, ¶ [0045]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791